SMITH, Judge.
Husband appeals in this dissolution action from the award of custody of the minor children to the wife, the child support award, division of the parties pension benefits, and award of attorney’s fees.
Husband challenges on appeal the constitutionality of Sec. 452.340, RSMo 1978, be*788cause one of the six factors listed therein is “the father’s primary responsibility for support of his child.” This matter is raised for the first time on appeal and is therefore not preserved for review. In re Marriage of Harkins, 548 S.W.2d 583 (Mo.App.1977) [3, 4],
There is substantial evidence to support the judgment of the trial court in all aspects challenged by husband. An opinion would have no precedential value and the judgment is affirmed pursuant to Rule 84.-16(b).
Judgment affirmed.
PUDLOWSKI, P.J., and KELLY, J., concur.